FOLLETT, J.
When the policy was issued, the plaintiffs’ agents an per what they knew the plaintiffs are deemed in law to have known. Knowing this, the plaintiffs subsequently received the policy with the rate of premium reduced, a 100 per cent, coinsurance clause substituted, thereafter filed proofs of loss claiming on the basis of the 100 per cent, coinsurance clause, were paid the full amount of their claim, and surrendered the policy. This, we think, amounted to a ratification of the substitution of the 100 per cent, coinsurance clause for the 80 per cent, coinsurance clause, even if there were no previous authority to make the change, of which there is some evidence in the case. The presumption arising from the evidence is that the change was either authorized or ratified. There was indorsed on the policy this memorandum:
“68 c.
“Full Coin. CL
' “Build., 65.
“Stock, 10.
“Co. full clause.”
The evidence tended to show that this indorsement was made by the clerk of Brown & Skinner before the policy was delivered to Ackerman, Deyo & Hilliard for a change of rate. If it were so made by the plaintiffs’ agents, it authorized the substitution of a full, or 100 per cent., coinsurance clause for the 80 per cent, coinsurance clause. There is no evidence in the case which would sustain a finding that the change was secretly or fraudulently made. What negotiations, if any, were had between the agents, which led to the reduction of the premium, do not appear. We think the evidence fails to establish a cause of action in favor of the plaintiffs, and that the judgment dismissing the complaint was right, and should be affirmed, with costs. All concur.